Citation Nr: 0702374	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with lumbar scoliosis, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

The RO reviewed the veteran's claim of service connection for 
degenerative disc disease of the lumbar spine in an August 
2005 decision.  It is noted that this matter is not on appeal 
and will not be reviewed in the following decision.


FINDING OF FACT

The veteran's service-connected low back strain disability 
has resolved.  His current symptoms are related to non-
service connected lumbar degenerative disc disease with disc 
herniations and lumbar radiculopathy as a result of a June 
1998 work injury.


CONCLUSION OF LAW

The criteria for an increased rating for chronic low back 
strain with lumbar scoliosis, currently rated as 10 percent 
disabling, have not been met. 38 U.S.C.A.
§ 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for an increased 
rating for his service-connected chronic low back strain with 
lumbar scoliosis, a VCAA notice letter was sent in September 
2003, prior to the RO's January 2004 decision.  That letter 
informed the veteran of the evidence necessary to establish 
an increased rating.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any private treatment reports that he 
had. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if an increased rating was 
established; however, those questions are not before the 
Board currently.  Indeed, as set forth below, the Board has 
determined that the claim for an increased rating must be 
denied.  Consequently, no higher rating and no effective date 
will be assigned.  Under the circumstances, the Board finds 
that the notice was sufficient for purposes of deciding the 
present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for increased rating during December 
2003.  He was also afforded VA examinations in August 1999 
and October 2002 in connection with an earlier claim for 
increased rating.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

II.  The Merits of the Veteran's Claim

The veteran contends that his low back disability has 
worsened so as to entitle him to an increased rating.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Because changes in the 
applicable regulations became effective during the pendency 
of the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000. 

Under the old criteria in effect prior to September 26, 2003, 
the veteran's low back strain was evaluated utilizing 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5295, a non-compensable evaluation is for 
application when there are slight subjective symptoms only.  
A 10 percent rating is warranted for lumbosacral strain 
manifested by characteristic pain on motion.  A 20 percent 
rating is warranted when lumbosacral strain is manifested 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The schedule for rating spine disabilities was changed 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  Under the new General 
Rating Formula for Diseases and Injuries of the Spine (new 
criteria), a 10 percent rating is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The veteran has been service connected for chronic low back 
strain with lumbar scoliosis with a 10 percent evaluation 
since a November 1986 rating decision.  At that time, the 
veteran's service medical records (SMRs) showed that he had 
been seen consistently with low back pain and intermittent 
spasms since 1978.  The veteran has reported that he began to 
experience low back pain after doing chin-ups during basic 
training, and he went to see a physician immediately.  He was 
treated with Motrin, a muscle relaxant, and bed rest.  He was 
on limited duty for four weeks, and then went back on full 
duty as a radio operator, which involved sitting in a chair 
all day.  Inasmuch as his back continued to bother him since 
service, the veteran filed a claim for service connection in 
July 1986.  The November 1986 rating decision noted there was 
no radiographic evidence of fracture or degenerative changes.   

In the present case, the record shows that the veteran 
suffered a fall and twisted his back while working for U.S. 
Postal Service during June 1998.   In a December 1998 
consultation with a private orthopedic physician (Dr. Michael 
E. Tjarksen) in connection with his workers' compensation 
claim, the veteran reported pain in the left buttock and leg.  
A magnetic resonance imaging (MRI) study suggested moderate 
to severe left-sided herniated disc at L-5 or the second 
level above the lumbosacral junction.  There was also mild 
left-sided bulging at L3-4 and at L2-3.  The risks and 
benefits of a surgical solution were discussed, but that was 
considered a last resort.  Subsequently, in April 1999, the 
veteran underwent microscopic laminotomy and discectomy 
surgery for a L4-5 left-sided herniated disc performed by Dr. 
Tjarksen. 

In an August 1999 VA examination in connection with an 
earlier claim for increased rating, the veteran reported that 
he had "some" examination of his back while stationed in 
Hawaii from 1979 to 1982.  He was told that a herniated disc 
at L4-5 was suspected.  In an October 2003 statement in 
support of his claim, the veteran claimed that he had been 
diagnosed with a herniated disc at L-3 and L-4 during his 
active military service.  He contended that his current back 
problems were related to the earlier diagnosed disc problem 
in service.  However, review of the veteran's SMRs did not 
provide confirmation of this alleged diagnosis.  In his 
February 2005 VA Form 9, the veteran claimed that he "had 
surgeries that have not been taken into account."  The RO 
treated this as a new claim for service connection for lumbar 
disc degenerative disc disease with disc herniations and 
lumbar radiculopathy.  By an August 2005 rating decision, the 
RO denied this claim.   

Some insight into the condition of the veteran's back prior 
to his June 1998 injury is provided by a VA examination of 
his back in August 1991 in connection with VA review of his 
condition to see if it had improved.  At the August 1991 VA 
examination the veteran reported that he had continued to 
have fluctuating pain in his lower back since service, but he 
had no reinjury to his back since service.  He had worn a 
back support at work for the past 4 to 5 years which helped 
to reduce the pain.  He said the pain moves at times from the 
lower back into the intrascapular area, but rarely was there 
any movement of the pain into the legs.  The examiner 
observed that the spine was midline with tenderness in the 
lower thoracic and lower lumbar areas.  There was also 
definite tenderness to deep palpitation in the left 
paralumbar musculature.  The range of motion of the lower 
back at the hips showed forward flexion to 90 degrees, and 
extension to 20 degrees.  The x-ray study in August 1991 
showed minimal left lateral scoliosis.  There was partial 
sacralization of L5 with pseudoarticulation at L5-S1 
transverse process on the left.  (This was noted in a June 
1987 x-ray study to be a congenital anomaly.  An MRI study 
conducted in July 1998, after the veteran's June 1998 fall, 
noted there was no evidence of disc bulge or disc herniation 
at L5-S1.)  The vertebral body heights and disc spaces were 
adequately maintained.  The sacroiliac joints were preserved.  
The final impression by the radiologist was that no 
significant osseous abnormality was noted.  The VA examiner 
diagnosed the veteran with minimal left lateral scoliosis and 
chronic low back strain.       

At the August 1999 VA examination, as previously noted above, 
the veteran reported that he had "some" examination of his 
back while stationed in Hawaii from 1979 to 1982.  He was 
told that a herniated disc at L4-5 was suspected.  The 
veteran reported that he was off work for three months after 
his June 1998 injury due to increased back pain and weakness 
in his left leg.  He started physical therapy, but that did 
not improve his symptoms.  He had three cortisone shots, but 
they did not help.  The veteran reported that an MRI had 
showed herniated discs at L2-3, L3-4, and L4-5.  He underwent 
a laminotomy and discectomy at L4-5 in April 1999 performed 
by his orthopedic surgeon, Dr. Tjarksen.  (The veteran 
reported that the L2-3 and L3-4 discs were bulged, but not 
severe enough to warrant surgery.)  Post-surgery the veteran 
experienced a decrease in pain in his back and (left) leg for 
about two months.  Then he started to have pain in the 
sacrum/tailbone area.  There was no pain or numbness noted in 
the left leg anymore.  The veteran started work on a limited 
duty basis in May 1999 with lifting of no more than ten 
pounds, and no standing for more than twenty minutes.  The 
veteran described his pain in the sacrum/tailbone area as 
sharp and constant.  There was no referred pain.  He 
experienced the least pain when he got up in the morning, 
about 2 on a scale of 10.  By the end of the day, his pain 
increased to 9 on a scale of 10.  Lying in bed reduced the 
pain.  Ice reduced the pain to 5 on a scale of 10, and taking 
ibuprofen reduced the pain to 6 on a scale of 10.  

The VA examiner observed that the veteran walked with a 
normal gait.  The spine had scoliosis at the thoracic to the 
left, and the lumbar slightly to the right.  There was no 
hump.  Forward flexion was 80 degrees and extension was 20 
degrees.  Lateral bending was 20 degrees to the right, and 30 
degrees to the left.  Rotation was 30 degrees bilaterally.  
Straight leg raising was 70 degrees bilaterally, which 
created pain in the sacral area bilaterally.  The spine had 
tenderness at L3-4-5, at the sacrum and the lower sacrum 
area, and slight tenderness at the bilateral sacroiliac 
joint.  The paravertebral muscles had normal tone, and no 
atrophy was observed bilaterally.  There was diffuse 
tenderness bilaterally from L2 down to L5 which created 
referred pain from the lumbar spine to the sacral area.  The 
right and left iliolumbar ligament insertion area had very 
slight tenderness bilaterally.  The gluteal muscle had no 
muscle atrophy and no tenderness.  Gluteal sensation was 
completely normal.  The hip flexion and abduction test was 
negative bilaterally, but hip flexion and abduction showed 
pain in the sacral area bilaterally.  

In an addendum to his report, the August 1999 VA examiner 
noted that x-ray of the veteran's lumbar spine showed mild 
dextroscoliosis, and partial sacralization of L5 with 
pseudoarthrosis on the left.  There was a question of minimal 
narrowing of the L5-S1 disc space noted.  The sacrum and 
sacroiliac joints were observed to be unremarkable.  The 
examiner noted that he was unable to review a new MRI from 
the Waukesha Medical Center because the veteran did not bring 
it as requested.  He did review the July 1998 MRI report that 
was in the claims file.  The examiner commented that there 
were many discrepancies between the veteran's story and the 
record in the claims file.  He said that he did not find 
clear evidence that the veteran's disc herniation had any 
connection to his service activities.  He also stated that he 
could not find any evidence that the veteran had any 
increased severity of his (service-connected) back injury.  
He noted that the August 1999 X-ray of the veteran's lumbar 
spine and sacroiliac joints showed them to be basically 
unremarkable except for the laminotomy at L4-5.  The examiner 
concluded that he did not find any evidence of increased 
severity (of the veteran's service-connected chronic low back 
strain with scoliosis).  

At an October 2002 VA examination in connection with the 
veteran's claim for increased rating, the veteran reported a 
similar history of his back problems as was noted in August 
1999.  He reported that he had consulted with his workers' 
compensation physician that same day, and he was being 
evaluated for a second surgery due to possible scar tissue 
and/or reherniation.  He said that his sciatic nerve problem, 
left sided weakness, and numbness of the toes were secondary 
to his herniated disc surgery.  The veteran complained that 
his back pain was continuous, that he had left leg weakness, 
and that sneezing increased the pain down his left lower 
extremity.  His physician had told him he probably had scar 
tissue that was causing the pain. The VA examiner observed 
that the veteran's forward flexion was 80 degrees, and 
extension was to 5 degrees.  Bilateral bending was to 5 
degrees, and bilateral rotation was to 5 degrees.  The 
veteran had complaints of lumbar pain at 70 degrees of 
forward flexion.  He noted that the veteran had lordosis.
The examiner noted that an October 2002 x-ray study showed 
mild intervertebral disc space narrowing which was diffuse at 
L1-2 and focal posteriorly at L3-4 and L4-5, in addition to 
the pervious mild diffuse disc space narrowing at L5-S1.  
There was mild retrolisthesis of L1 upon L2 which increases 
slightly in extension and decreases in flexion, probably due 
to degenerative disc disease.  Mild hypertrophic degenerative 
disease was observed as present on the anterior vertebral 
body margins at L1-2.  No other significant change in the 
veteran's lumbar spine was observed since the August 1999 x-
ray study.  There was partial sacralization of the L5 
vertebra with asymmetric articulation or pseudoarthrosis on 
the left, a normal variant.  The examiner concluded that 
otherwise the x-ray study was unremarkable.

The October 2002 VA examiner's diagnoses were that the 
veteran's (service-connected) lumbosacral strain had 
resolved, and that the veteran had a discectomy secondary to 
a herniated disc.  He opined that the herniated disc and 
discectomy were not caused by or aggravated by the veteran's 
military service.  It was strictly a work related injury from 
the twisting fall.  The radicular symptoms on the left were 
related to the veteran's discectomy.  The x-ray findings were 
related to the diagnosis of discectomy secondary to a 
herniated disc.      

At a December 2003 VA examination in connection with the 
veteran's claim for an increased rating, the examiner 
obtained the history of the veteran's back problems from his 
last October 2002 rating examination up to the present time.  
The veteran complained that his pain had worsened since the 
last examination.  It was a burning and stabbing pain mostly 
in the lower back that radiated to the left leg and down to 
the toes.  He had transforaminal epidural injections for his 
leg pain in April and September 2003.  He was taking one 
vicodin tablet a day and 800 milligrams of ibuprofen three 
times a day.  The examiner observed that the curvature of the 
veteran's spine was well maintained, and the musculature of 
his back was well developed.  Range of motion was measured by 
using a goniometer.  Lumbar spine forward flexion was 0 to 35 
degrees, and extension was 0 to 18 degrees.  Right lateral 
flexion was 0 to 25 degrees, and left lateral flexion was 0 
to 15 degrees.  Right lateral rotation was 0 to 30 degrees, 
and left lateral rotation was 0 to 30 degrees.  A March 2003 
MRI study showed multilevel lumbar spine degeneration, 
especially affecting the lateral recess and foramina at L3 to 
L4 and L4 to L5, significant on the left side.  The December 
2003 VA examiner's diagnoses were:  (1) lumbosacral strain 
resolved, and (2) degenerative joint disc disease status post 
discectomy and laminotomy.  His opinion was that it was not 
as likely as not that the veteran's current condition was 
service-connected.  He commented that, as mentioned in the 
prior rating exam (October 2002), there was significant 
worsening of the veteran's pain after his documented work 
related injury for which he underwent surgery.  The veteran 
received epidural steroid injections twice in the past year 
for worsening back and left leg pain.  His private medical 
records showed continued irritation of the nerve root at the 
L3-L4 level, and indicated that he may need fusion.  The 
examiner's concluding opinion was that it was most likely 
that the veteran's current condition was related to his non-
service-connected work related injury.   

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence weighs against an award of an 
increased rating for the veteran's service-connected chronic 
low back strain with lumbar scoliosis, currently evaluated as 
10 percent disabling.  The record does reveal that the 
veteran's pain and limitation of motion in his lower back 
have increased since the August 1991 VA examination up to the 
latest December 2003 VA examination of the veteran's lumbar 
spine.  However, the June 1998 work injury, the subsequent 
discectomy and laminotomy surgery, and the residuals from 
that surgery have intervened as the cause of the veteran's 
increased symptoms.  Both VA examiners in October 2002 and 
December 2003 have specifically opined that the veteran's low 
back strain had resolved, and that his increased symptoms 
were more likely due to his non-service connected June 1998 
work injury.  For all the above reasons, the veteran's claim 
for an increased rating for chronic low back strain with 
lumbar scoliosis must be denied. 

III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his service-connected chronic low back 
strain with lumbar scoliosis, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  Indeed, the 
record shows that the veteran's low back strain disability 
has resolved, and that his current symptoms are related to 
non-service connected lumbar disc degenerative disc disease 
with disc herniations and lumbar radiculopathy which resulted 
from a June 1998 work injury.  Symptomatology from non-
service-connected conditions are not to be considered when 
rating the service-connected condition at issue.  38 C.F.R. 
§ 4.14.




ORDER

Entitlement to an increased rating for chronic low back 
strain with lumbar scoliosis is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


